Citation Nr: 1121235	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a chronic thoracolumbar back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran retired from active duty in August 2005 with 20 years of service.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2009, the issue on appeal was remanded for the completion of additional development; the case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  In-service complaints of back pain were noted between 1989 and 2005 but no chronic thoracolumbar back disorder was identified.

2.  A current chronic thoracolumbar back disorder has not been shown.


CONCLUSION OF LAW

A chronic thoracolumbar back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a back disorder.  He maintains that his lower back and his mid-back are always hurting.  He testified to that effect at his September 2007 personal hearing conducted at the RO.  He further testified that he had been told by a chiropractor that he had arthritis in his back.  He said that he had not been treated for his back since service and that his back had stayed pretty much the same as it was when he retired from service in 2005.  

The Veteran also testified that he felt his back condition had been incurred during his first year of service by the pulling and straining involved with his duties as a Seabee working with big and heavy equipment.  He said that he currently did not take any medication for his back.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the service treatment records reveal periodic episodes of low and mid- back pain during service.  In May 1989, a reenlistment Report of Medical History included a complaint of recurrent back pain.  The examining physician noted that the Veteran reported having occasional muscle spasms and stated that this was not considered disabling.  On physical examination, the spine was described as clinically normal.  

The Veteran underwent an examination in April 1992 and his spine was noted to be clinically normal at that time.  In August 1993, he was diagnosed with a musculoskeletal strain of the thoracic spine.  In July 1994, he complained of upper back pain and he described back tightness.  There was no history of any injury.  On physical examination, there was tenderness to palpation of the right thoracic spine.  The clinical assessment was thoracic back spasm.  

A July 1994 problem summary sheet included a notation of increased chronic back pain with an onset date of 1993.  A September 1994 physical therapy note indicated that the Veteran had a history of chronic intermittent back pain.  He said that he had the pain only once in a while.  The clinical assessment was resolved low back pain.  

In March 1995, the Veteran complained of back and scrotal pain.  Radiographic examination of the lumbar spine in February 1996 revealed spina bifida occulta of S1 and the lumbar spine was within normal limits.  The clinical impression was that there were no significant abnormal findings.  In August 1997, he again complained of back pain and the clinical assessment was chronic low back pain, etiology unknown.  

The Veteran underwent an examination in February 1998, which included a notation of recurrent back pain.  The physician's note indicated that the Veteran was able to perform normal duties.  On physical examination, the spine was normal.  In February 1999, he complained of mid upper back pain (chronic) and was noted to have an extensive history of back pain.  His back pain was said to come and go and to reside between his shoulder blades.  The clinical assessment was questionable chronic back pain.

The Veteran underwent a retention examination in February 2003 and complained of recurrent back pain and reported years of lower back pain.  On physical examination, the spine was normal.  The examining physician wrote that the Veteran's symptoms of mild recurrent back pain occurred off and on and did not limit activity.  

Between January 2004 and April 2005 (while still on active duty), the Veteran received chiropractic care on multiple occasions.  He was noted to exhibited tenderness to palpation, paravertebral muscle spasms and edema at various levels, including thoracolumbar and sacral.  No radiation of the pain was ever noted.  Chiropractic diagnoses of thoracic spine pain, lumbago, vertebral subluxation complex, low back pain, scoliosis and a disorder of the sacrum were rendered at various times.

Notwithstanding complaints of back pain in service, post-service medical evidence is negative for a diagnosis of the thoracolumbar spine.  Specifically, after separation from active service, the Veteran underwent VA medical examinations (general medical and orthopedic) in October 2005.  He reported experiencing low/mid-back pain since 1985, and related it to his duties in service working on heavy pieces of equipment.  He also reported that this pain was constant and 3-4/10 in intensity.  

Radiographic examination of the lumbar spine was normal.  After a physical examination, the orthopedic examiner rendered a clinical impression of normal examination.  This examining physician stated that he did not find any conditions of the back which would interfere with the Veteran's employability or his ability to work.

As noted above, in order for service connection to be warranted for a claimed disorder, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this case, no current low back pathology has been identified.

The Board has also considered the Veteran's written statements and testimony submitted in support of his contentions that he has a back disorder as a result of his service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006);  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

However, musculoskeletal pathology requires specialized training for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his claimed back disorder because he is not qualified to offer such opinions.

Significantly, the medical evidence does not demonstrate the existence of any chronic thoracolumbar pathology.  Of note, there is no X-ray evidence of record revealing the presence of any back disorder and the clinical records do not document the existence of any current diagnosed back or spine disorder or the existence of any chronic thoracolumbar pathology.  

Although the Veteran has contended that he experiences mid-back pain and low back pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without an underlying disability, there can be no grant of service-connection.

For the above reasons, the Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt doctrine does not apply.  Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In this case, service treatment records have been included in the claims file and reviewed.  The Veteran was also provided an opportunity to set forth his contentions during the personal hearing held at the RO in September 2007.  The RO sought VA treatment records but none were found and he testified that he had not received any such treatment.  He was asked in January 2010 to provide information regarding any chiropractic care he had received since service separation but he never responded to that request for information.  In addition, he was afforded VA medical examinations in October 2005.  

The Board finds that the medical opinion is adequate for claims purposes because it was conducted by a medical professional, and the associated reports reflect review of the prior medical records.  The examinations included descriptions of the history and symptoms for the claimed back disorder and demonstrated objective evaluations.  Radiographic examination was conducted.  The medical examiners were able to assess the nature, onset date, and etiology of the claimed back disorder.  

The Board finds that each examination report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the claimed condition.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  Thus, the Board concludes that the Veteran was given adequate examinations.  

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In January 2010, the Veteran was sent a letter (as directed by the Board remand) that asked him to identify all sources of chiropractic care not already of record.  However, he failed to respond to that request for information.  Therefore, substantial compliance with the November 2009 Board remand has been achieved.

As such, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a thoracolumbar disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


